United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2244
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Santiago Soto-Garcia

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                           Submitted: November 7, 2019
                            Filed: November 22, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, WOLLMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Santiago Soto-Garcia appeals after a jury found him guilty of drug and firearm
offenses, and the district court1 imposed a below-Guidelines sentence. His counsel

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
has moved for leave to withdraw, and has filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), suggesting that the district court erred in denying
Soto-Garcia’s motions to suppress evidence, and that his prison term is substantively
unreasonable. In a pro se brief, Soto-Garcia echos counsel’s arguments, and asserts
that inconsistent testimony by government witnesses violated his due process rights.

       As to the issues raised by counsel, we first conclude that the denial of Soto-
Garcia’s motions to suppress was not erroneous. See United States v. Brewer, 624
F.3d 900, 905-06 (8th Cir. 2010) (this court examines factual findings underlying
district court’s denial of motion to suppress for clear error and reviews de novo
whether Fourth Amendment was violated; this court must examine entire record, not
merely evidence adduced at suppression hearing). Specifically, we conclude that the
officer was justified in stopping Soto-Garica’s car, because he was directed to do so
by a detective, who had witnessed Soto-Garcia distribute methamphetamine from the
car earlier that day. See United States v. Hensley, 469 U.S. 221, 229 (1985) (if police
have reasonable suspicion, grounded in specific and articulable facts, that person was
involved in completed felony, they may initiate stop pursuant to Terry v. Ohio, 392
U.S. 1 (1968) to investigate); United States v. Jacobsen, 391 F.3d 904, 906-07 (8th
Cir. 2004) (patrol officer was justified in stopping suspect because narcotics detective
who ordered him to do so had reasonable suspicion that criminal activity was afoot);
see also United States v. Robinson, 664 F.3d 701, 703 (8th Cir. 2011) (probable cause
may be based on officers’ collective knowledge and need not be based solely on
information within arresting officer’s knowledge, so long as there is some degree of
communication between officers). We further conclude that the drug-dog sniff of
Soto-Garcia’s car was justified based on the officer’s belief that the car contained
evidence of criminal activity, as the officer had seen guns in the car and a large bulge
of suspected contraband in a passenger’s pants, and the detective had witnessed Soto-
Garcia distribute meth from the car earlier that day. See United States v. Davis, 569
F.3d 813, 817 (8th Cir. 2009) (officers may search vehicle without warrant if they
have probable cause to believe it contains evidence of criminal activity). We also

                                          -2-
conclude that Soto-Garcia’s prison term is not substantively unreasonable, as it is
below the Guidelines range, and there is no indication the district court overlooked
a relevant factor, gave significant weight to an improper or irrelevant factor, or
committed a clear error of judgment in weighing appropriate factors. See United
States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (discussing
substantive reasonableness).

       As to Soto-Garcia’s pro se argument, we conclude that it was within the jury’s
province to resolve any inconsistencies in the officers’ testimony, and that there is no
indication he was deprived of a fair trial, given the overwhelming evidence of his
guilt. See United States v. Bower, 484 F.3d 1021, 1026 (8th Cir. 2007) (it is within
jury’s province to resolve conflicting testimony); cf. United States v. Clayton, 787
F.3d 929, 933 (8th Cir. 2015) (to establish prosecutorial misconduct, defendant must
show government’s conduct was improper and affected his substantial rights so as to
deprive him of fair trial).

      Finally, having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75
(1988), we have found no non-frivolous issues. Accordingly, we grant counsel leave
to withdraw, and affirm.
                       ______________________________




                                          -3-